Citation Nr: 0908325	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent 
for bilateral Morton's neuromas.

2.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), initially evaluated as 30 percent 
disabling prior to December 15, 2006, and as 50 percent 
disabling since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to August 
2001, and from February 2003 to March 2004.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. In an October 2004 decision, the RO granted 
service connection and a 10 percent rating for bilateral 
Morton's neuroma. The Veteran appealed the initial assigned 
evaluation. See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999). A January 2006 rating decision granted service 
connection for PTSD, with a 30 percent rating. An August 2007 
decision further denied a claim for an increased initial 
evaluation for PTSD, from which the Veteran appealed.

The Veteran testified at hearings held before a Decision 
Review Officer (DRO) in January 2006, and September 2008. 
Also during the pendency of the appeal, a December 2008 
rating decision increased to 50 percent the evaluation for 
PTSD as of December 15, 2006. The claim for a continued 
increase in the applicable schedular rating remains on 
appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).
 

FINDINGS OF FACT

1.	The Veteran is in receipt of a 10 percent rating for his 
service-connected Morton's neuroma, which is the highest 
assignable rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5279, regardless of whether the symptomatology demonstrated 
is either unilateral or bilateral. The Veteran's bilateral 
foot disorder also does not involve objective manifestations 
in addition to Morton's neuroma that would warrant evaluation 
under Diagnostic Code 5284 based on an injury to one or both 
feet.

2.	From March 22, 2004 to December 14, 2006, the Veteran's 
service-connected PTSD involved occupational and social 
impairment with reduced reliability and productivity. 

3.	Since December 15, 2006, the symptoms of the Veteran's 
PTSD have been manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 
percent for bilateral Morton's neuromas are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5279, 
5284 (2008).

2.	The criteria for an initial 50 percent rating for PTSD 
from March 22, 2004 to December 14, 2006 are met. 38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.126, and 4.130, Diagnostic Code 9411 (2008).

3.	The criteria for a 70 percent rating for PTSD since 
December 15, 2006 are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic 
Code 9411 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2007). 
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

The Veteran is appealing the initial ratings assigned 
following the RO's rating decisions that granted entitlement 
to service connection for Morton's neuromas, and for  PTSD. 
Where a claim for service connection has been substantiated 
and an initial rating and effective date assigned, the filing 
of a NOD with the RO's decision as to the assigned disability 
rating does not trigger additional 38 U.S.C.A. § 5103(a) 
notice. The claimant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to either 
of these "downstream elements." See Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 
Vet. App. 112, 119 (2007). Here, the RO apprised the Veteran 
of the requirements of the VCAA through February 2004 
correspondence on his then-pending claim for  service 
connection a bilateral foot disorder, and November 2005 
correspondence as to claimed service connection for PTSD, and 
no further VCAA notice is required.

In any event, the Veteran has been provided an October 2007 
notice letter explaining what evidence would substantiate his 
claim for a higher initial rating for PTSD since the 
effective date of the grant of service connection, as well as 
June 2008 correspondence addressing all applicable diagnostic 
codes. The Statement of the Case (SOC) for each claim and 
later Supplemental SOCs (SSOCs) further cited to the 
applicable law and regulations. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining extensive records of 
VA outpatient treatment. The Veteran has undergone several VA 
examinations. 38 C.F.R. § 4.1 (for purpose of application of 
the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). In support of 
his claims the Veteran has provided a statement from a VA 
licensed clinical social worker at the Harford Vet Center. He 
has also testified at January 2006 and September 2008 
hearings before Decision Review Officers at the RO. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Analyses of the Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time. See Fenderson, 12 Vet. 
App. at 125-26.

Bilateral Morton's Neuroma

The current 10 percent rating for Morton's neuroma is the 
maximum rating legally assignable pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5279, the directly applicable 
diagnostic code for evaluating Morton's disease. The Board 
has considered other potentially applicable rating 
provisions, and these also do not support an increased 
rating. Hence, this claim is being denied.

The Veteran's service-connected bilateral Morton's neuroma 
has been evaluated at the 10 percent level since the March 
22, 2004 effective date of service connection, under 38 
C.F.R. § 4.71a, Diagnostic Code 5279 (2008). Under that 
diagnostic code, a single 10 percent rating is assignable for 
metatarsalgia, anterior (Morton's disease), whether 
unilateral or bilateral.  

Also applicable is Diagnostic Code 5284 for the evaluation of 
injuries of the foot, which provides that a 10 percent rating 
is assigned for moderate foot injuries, a 20 percent rating 
for moderately severe foot injuries, and a 30 percent rating 
for severe foot injuries. With actual loss of use of the 
foot, a 40 percent rating is warranted. The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."    38 C.F.R. § 4.6.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), VA's Office 
of General Counsel held in relevant part that depending on 
nature of the foot injury, disabilities rated under 
Diagnostic Code 5284 may involve limitation of motion, and 
therefore require consideration of the applicable provisions 
on evaluating orthopedic disabilities in view of the extent 
of functional loss.

The Veteran underwent a VA examination of the feet in July 
2004. He then complained of bilateral foot pain that first 
developed while wearing tight boots during his deployment in 
service. He denied acute trauma to his feet or a previous 
diagnosis of bilateral pes planus. The pain manifested at the 
bottom of the feet in the middle toes, and was constant, 
usually 6/10 in severity, but at 10/10 up to 2 to 3 times per 
week. The Veteran described swelling of both feet in the 
maleolar areas daily. The examiner indicated there was no 
specific treatment or need for crutches, brace, or corrective 
shoes. There was no overt anatomic deformity of the feet and 
toes. Range of motion and strength in both ankles were 
normal. There were no callosities or unusual shoe wear 
patterns that would indicate abnormal weight bearing, no skin 
or vascular changes, no flat feet, and no hallux valgus. 
Generally, a foot examination was normal except for report of 
pain in the sole around the 2nd to 4th toes. 

On x-ray evaluation no fracture or dislocation in either foot 
was visualized. Joint spaces appeared normal. There was no 
evidence of degenerative changes. The VA examiner's 
impression was as likely as not bilateral Morton's neuroma 
from wearing tight-fitting shoes/boots especially during 
intense physical activities. Also observed was there was no 
evidence of pes planus or swelling.

During a January 2005 VA outpatient consultation with a 
podiatrist, the Veteran complained of having had painful feet 
bilaterally for several months, and stated that the only 
treatment that alleviated his symptoms were foot soaks. 
Recent x-rays showed no signs of changes. Pedal pulses were 
palpable bilaterally, though there was edema noted on 
examination, proximal to distal cooling bilaterally. 
Neurologically, epicritic sensation was intact bilaterally, 
and manual muscle testing results were normal. There was pain 
on palpation to the medial calcaneus tubercle, positive 
tinnel's over the tarsal tunnel that radiated along the 
medial calcaneus on the left, and positive compression test 
on the right with tingling and numbness to digits. The 
assessment was plantar fasciitis, possible tarsal tunnel, but 
that might be secondary to a lumbar back pain disorder. The 
podiatrist dispensed shoe inserts and prescribed a course of 
exercises. 

On VA examination again in September 2008, the Veteran 
reported having bilateral plantar foot pain, sharp and 
tingling, at worse on the level of 8/10. He identified 
bilateral foot edema and positive stiffness with cramping. He 
denied weakness, heat, redness, fatigability, and lack of 
endurance. As treatment he soaked his feet in warm water 
nightly, would wear inserts in both shoes during the winter, 
and during summer wore sandals that did not require inserts. 
He reported having flare-ups that occurred 3 to 4 times per 
week. The Veteran reported his feet would affect his ability 
to do his job as a firefighter and took away from some of his 
concentration in completing occupational tasks. Functional 
limitations on standing were reported difficulty standing for 
more than 60 to 90 minutes due to intense foot pain, and 
walking up to a quarter mile before having to stop due to 
pain. 

Objectively, there was no bilateral foot edema, ulcerations, 
erythema, tremor or deformity. There was no indication of 
pain at rest and on manipulation, rigidity, spasm, 
circulatory disturbance, swelling, callus, or loss of 
strength. Neurologically muscle strength was intact, and 
there was positive heel and toe walk, positive tandem walk, 
and bilateral lower extremity positive proprioception and 
sensation. Both feet were absence evidence of painful motion, 
edema, instability, or weakness. There were no callosities, 
breakdown, or unusual shoe wear patterns, as well as no 
vascular changes, hammertoes, high arch, claw foot or other 
deformity, flatfoot, valgus, or hallux valgus. There was 
normal weight bearing and non-weight bearing alignment of the 
Achilles tendon, and normal forefoot and midfoot alignment.       
X-rays on each side showed no evidence of fracture or 
dislocation, and there was no acute skeletal pathology. The 
diagnosis was bilateral Morton's neuroma with subjective 
complaints of pain, mild to moderate functional loss or 
limitations, minimal effect on usual occupational and 
activities of daily living, and normal          x-rays. 

In applying the rating criteria under which the RO originally 
evaluated this service-connected disorder, under Diagnostic 
Code 5279 a single 10 percent evaluation is warranted for 
Morton's disease, regardless of whether unilateral or 
bilateral. Thus, based on this diagnostic code an increased 
rating cannot be assigned. As Diagnostic Code 5279 
specifically prohibits a rating in excess of 10 percent for 
bilateral symptomatology, separate 10 percent ratings may not 
be assigned respectively for compensable disability in each 
foot. See 38 C.F.R. § 4.14 (under the rating schedule, 
separate ratings may be granted for distinct manifestations, 
provided not contravening the principle against evaluating 
the same disability under different diagnoses). See also 
Esteban v. Brown, 6 Vet. App. 259 (1994).

That notwithstanding, the Board's analysis is further 
encompassing whether any other provision of the rating 
schedule will support a higher evaluation. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative 
diagnostic code than that applied by the RO may be 
appropriate under the circumstances, provided there is a 
clearly set forth basis for this determination). Diagnostic 
Code 5284 for moderate injuries of the foot is therefore 
being considered. According to the VA examination and 
podiatric evaluation findings however, the objective symptoms 
and manifestations of a bilateral foot disorder by all 
indication were limited to Morton's disease, and with 
relatively limited other bases to plausibly constitute a foot 
injury under the rating criteria. Most recently, on 
examination in September 2008, orthopedic function of the 
feet was generally unimpaired, with normal motion, and no 
structural considerations such as hammertoes, high arch, 
claw, flatfoot, or valgus. X-ray studies were essentially 
normal, as was weight bearing and Achilles tendon alignment. 
Other findings included absence of edema, normal vascular 
system, and lack of neurological or muscular impairment. 
While there was notable reported functional limitation, this 
appeared to be as much incidental to Morton's disease as any 
other objective circumstances. Consequently, a compensable 
evaluation is not assignable under Diagnostic Code 5284 for 
an injury affecting one or both of the feet. For similar 
reasons as above stated, the Board finds that a potentially 
higher evaluation is not available under Diagnostic Code 5276 
for flatfoot, or Diagnostic Code 5278 on the basis of pes 
cavus. In summary, a 10 percent rating remains the correct 
evaluation for bilateral Morton's neuroma under the rating 
schedule.

PTSD

The Veteran contends that an increase in compensation is 
warranted for PTSD since the effective date service 
connection was granted. In view of the medical evidence of 
record, the Board finds that a 50 percent initial rating up 
until December 15, 2006 is warranted. The current 50 percent 
rating in effect from December 15, 2006 through the present 
is also being increased to 70 percent level. This represents 
a partial grant of the benefits sought, and under the 
provisions of the Fenderson decision for the award of 
"staged" ratings. 

The Veteran's service-connected PTSD has been evaluated as 30 
percent disabling from the March 22, 2004 effective date of 
service connection until December 14, 2006, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. A 50 
percent rating has been assigned from December 15, 2006 to 
the present. 

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).




A.	March 22, 2004 to December 14, 2006

The Veteran underwent a VA psychiatric examination in July 
2004. As to general psychiatric symptoms the Veteran was 
somewhat guarded and defensive. The Veteran described 
distress at reminders of military experiences, and referred 
to having had sleep difficulties. He reported periods of 
irritability and having had two physical altercations since 
his return from service. He complained of difficulties 
involving sexual function when prompted to discuss his 
psychological concerns. On a mental status evaluation the 
Veteran was intense and guarded, and at times appeared 
irritated and agitated. His speech was at times angry. When 
asked about paranoid ideation he endorsed some difficulties 
related to interactions with his wife but then appeared to 
retract this. He denied auditory or visual hallucinations, 
and denied any suicidal ideation. He reported frequent 
homicidal ideation without intent, plan, or specific target. 
Cognition was grossly intact. Insight and judgment were fair 
to poor. The impression was mood disorder, not otherwise 
specified (NOS); rule out PTSD; rule out impulse control 
disorder NOS; sexual dysfunction NOS. The examiner summarized 
that the Veteran presented with a somewhat vague and guarded 
description of symptomatology. He described a history 
suggesting the onset of sexual dysfunction since his tour of 
active duty which did not have a clear etiology. The Veteran 
did appear to have significant disturbance of mood, primarily 
in the form of anger and irritability. There was insufficient 
evidence at that time to conclude that a diagnosis of PTSD 
was warranted. 

The report of a March 2005 VA psychiatric consult indicates 
the Veteran sought treatment at the request of his spouse 
following increased alcohol use, increased anger, and 
isolation. The Veteran also stated he was experiencing 
anxiety and hypervigilance, night sweats, poor sleep, and 
some difficulty in crowds. On evaluation speech was normal in 
rate and rhythm, mood was depressed with affect congruent, 
and thought content was normal. There were no perceptual 
disturbances, or suicidal or violent ideation. The initial 
diagnosis was PTSD, chronic. A course of individual and group 
counseling was recommended. A May 2005 psychiatric evaluation 
indicated the assessment that the Veteran met the criteria 
for PTSD. The most significant symptoms were considered 
insomnia and agitation. On follow-up evaluation in July 2005 
the Veteran reported he continued to have anxiety, sleep 
disturbances, intrusive thoughts, and significant problems 
with anger. At that time mood was mildly dysphoric with 
constricted affect. There was no evidence of any thought 
disorder, and the Veteran denied any suicidal or homicidal 
ideation. 
The assessment was of no significant change in condition 
since the previous visit. 

In January 2006 correspondence, a VA licensed clinical social 
worker with the Hartford Vet Center in describing the 
Veteran's psychiatric symptoms explained that despite finding 
some benefit from prescribed medication, the Veteran 
continued to have significantly disturbed sleep. He had night 
sweats and hypervigilance. His temper was a precipitating 
factor for engaging in therapy and his irritability and easy 
startle response impacted family harmony. After returning to 
the occupation that he held prior to service as a firefighter 
the Veteran no longer socialized with his coworkers as he did 
previously. In the process of treatment, he had begun to 
acknowledge the reality of his PTSD diagnosis and was using 
his insight to change some thoughts and behaviors that were 
impacting his interpersonal relationships including 
drastically reducing his alcohol intake. 

Based on these clinical findings, the record supports the 
assignment of a higher initial rating of 50 percent. The VA 
psychiatric examination of September 2004, while not 
initially confirming a medical diagnosis of PTSD, did note 
the fact that the Veteran appeared to having a significant 
mood disturbance, which manifested in part through periods of 
anger and irritability. The Veteran obtained VA outpatient 
treatment specifically for PTSD symptoms in March 2005, and 
then reported having had anxiety, hypervigilance, sleep 
disturbances, depressed mood, and difficulty in crowds. The 
ensuing evaluation reports continue to note his ongoing 
description of episodic anger and irritability in social 
interactions. The VA clinical social worker's statement of 
January 2006 further identifies the fact that the Veteran's 
anger and irritability had interfered with maintaining 
effective social relationships with family members and 
others. The Veteran continued to hold the same occupation as 
previously, but generally did not socialize with others. 
These objective symptoms correspond to the criteria for 
assignment of a 50 percent rating, due to occupational and 
social impairment with reduced reliability and productivity. 
See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Apart from these findings the record does not otherwise 
establish that the criteria for the next higher 70 percent 
rating were met for occupational and social impairment with 
deficiencies in most areas, as the Veteran did not have such 
constituent symptoms as suicidal ideation, obsessive rituals, 
speech limitations, or near-continuous panic or depression. 
While there were periods of irritability, there is no 
indication generally of unprovoked irritability with periods 
of violence. 

The Board therefore finds that a higher initial rating of 50 
percent for PTSD is warranted, from the March 22, 2004 
effective date of service connection to December 14, 2006.

B.	December 15, 2006 to the Present  

On VA examination in December 2006, the Veteran stated that 
his symptoms had not changed over time. He continue to 
describe sleep difficulties, recurrent and intrusive 
thoughts, discomfort and anxiety in crowds, hypervigilance, 
and exaggerated anger reactions. He reported having been 
arrested for a breach of peace after an altercation with an 
individual at a restaurant and the charges were later thrown 
out. He remained socially avoidant. He had cut back on his 
alcohol use significantly. The Veteran remained employed 
full-time as a fireman. He had also been driving a school bus 
part time for several years, but quit that job reportedly due 
to difficulties managing his stress and anxiety responses. 
Mental examination revealed the Veteran's affect was slightly 
constricted and at times somewhat angry. Mood was variable, 
with elements of dysphoria and anger. Thought process was 
logical and organized with no evidence of thought disorder. 
The Veteran denied hallucinations or delusions, and denied 
any suicidal or homicidal ideation. Cognition was not 
formally tested, but was grossly intact. Insight and judgment 
were fair.

The impression was PTSD, and rule out alcohol abuse. The 
assigned Global Assessment of Auctioning (GAF) score was 55 
to 60, with the highest over the past year of 60. The 
examiner summarized that the Veteran described chronic 
symptoms of PTSD consistent with those described in the 
record previously. His presentation was notable for the 
relative absence of marked or severe reexperiencing symptoms. 
The Veteran's condition overall had caused some difficulty in 
social and vocational function, leading him, by his own 
report, to withdraw from a part-time job recently. He 
remained competent to handle his finances.

On examination again in November 2007 the VA examiner noted 
that the Veteran reported symptoms of PTSD which appeared to 
be quite similar to those described in his previous 
evaluation dated less than a year ago. The Veteran described 
vague reexperiencing symptoms, including sleep problems, and 
significant night sweats with no recollection of his dreams. 
He reported avoidance of reminders of intrusive memories. He 
also reported significant social avoidance and desire to stay 
away from others, particularly due to his tendency toward 
irritability. He stated that he found he was easily agitated 
by others, and this had caused ongoing difficulties and led 
to problems in his marriage and other social relationships. 
The Veteran also reported considerable problems with his 
memory and concentration. He described variations in his mood 
from brief periods of depression to agitation, and feelings 
of guilt. 

Objective examination revealed he was generally cooperative 
although he was agitated on describing instances where he 
became irritated, and described mood as alternating between 
periods of guilt and irritability. He denied suicidal or 
homicidal ideation and there was no evidence of a thought 
disorder. Thought process was generally logical and coherent. 
He denied experiencing auditory or visual hallucinations. 
Cognition was not formally tested but appeared intact. 
Insight and judgment were fair. The impression was PTSD and 
alcohol abuse. The assigned GAF was 54, and 55-60 was the 
highest over the past year. The examiner summarized that the 
Veteran presented with symptoms similar to those described in 
his previous examination. The Veteran did stress that his 
level of agitation was somewhat greater, and he found himself 
more socially isolated from others at work and in his 
interpersonal relationships as well. Although he continued to 
function adequately in his profession as a firefighter, he 
indicated that he spent most of his time isolated from his 
co-workers. The Veteran reported that his difficulties with 
alcohol abuse and his anger had likely been in part 
responsible for a recent separation from his wife and family. 
He remained competent to manage his own benefits.
During a review examination in November 2008, the examiner 
found that while the Veteran indicated he believed that some 
of his symptoms had worsened over time, as he described 
increased irritability and memory problems, overall it 
appeared that his symptom picture was highly similar to that 
which was noted in prior reports. The Veteran continued to 
provide a vague description of reexperiencing symptoms and 
indicated there was present intrusive thoughts, sleep 
difficulties, and diminished interest in leisure activities. 
The Veteran remained mostly socially isolated, and this was 
in part due to his high level of irritability and low 
frustration tolerance. He described concentration and memory 
difficulties, hypervigilance and avoidance of crowded areas. 
He denied other significant symptoms of depression, and 
denied suicidal thoughts. 

Mental status examination revealed the Veteran was well-
groomed and appeared his stated age. Mood and affect were 
irritable. He denied suicidal or homicidal ideation, though 
reported episodic thoughts of hurting others when irritated. 
Thought process was generally logical and goal-directed, and 
no auditory or visual hallucinations were reported. Insight 
and judgment were fair. The diagnosis was PTSD, and history 
of alcohol abuse. The GAF assigned was 55. The examiner 
summarized that the Veteran presented with chronic PTSD 
symptoms which appeared highly similar to those described in 
the last two compensation and pension examination reports. 
The Veteran continued to primarily have difficulties managing 
his level of irritability, and he reported attempting to keep 
himself socially isolated in order to avoid potential 
confrontations with others. Overall, his level of functioning 
remained similar to that which had been noted previously. The 
Veteran reported that he continued to perform well in his 
chosen occupation and planned to continue with this work. The 
Veteran was considered competent to manage his own benefits.

In view of the above, the comprehensive evaluation of the 
Veteran's PTSD since December 15, 2006 is best approximated 
by assignment of a 70 percent rating.
During the examination in December 2006, the Veteran again 
reported having several of the previously noted PTSD 
symptoms. The examiner observed that some difficulty in 
social and vocational function had led the Veteran to 
withdraw from a part-time job. He remained employed full-time 
as a fireman with no significant occupational limitation. 
However, he did report having significantly limited social 
interactions with co-workers. Also indicated was an episode 
of irritability that had led to a physical altercation. 
Subsequent examinations during the timeframe under 
consideration found that the level of severity did not 
measurably increase overall. Taking this into account, the 
ongoing VA examination reports identify the extent that 
irritability was a factor in the symptom profile. Also 
indicated was what had apparently progressed to social 
isolation. The VA examination results further indicate that 
the tendency towards irritability itself may have been a 
factor in causing further social avoidance. These findings 
correspond to the designated criterion under Diagnostic Code 
9411 for a 70 percent rating due to inability to establish 
effective relationships. 

In addition, the VA examinations during this time period 
reflect the assignment of GAF scores in the 55 to 60 range, 
with the lowest score obtained from the November 2007 VA 
examiner who provided a GAF score of 54. These findings are 
consistent with a more serious level of psychiatric 
impairment. According to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 2000) (DSM- IV-R), a GAF 
score in the 51 to 60 range is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). Consequently, the 
Veteran's symptom profile and the evaluating psychiatrists' 
estimates of severity of his condition correlate to a 70 
percent rating. It briefly warrants mention that the criteria 
for a 100 percent evaluation under Diagnostic Code 9411 have 
not been met, as the Veteran has not demonstrated total 
occupational and social impairment, due to symptoms such as 
gross impairment in thought processes, persistent delusions 
or hallucinations, grossly inappropriate behavior, 
intermittent inability to perform activities of daily living, 
or disorientation to time or place.  

Accordingly, a 70 percent rating for PTSD should be assigned 
from December 15, 2006 onwards. 




Conclusion

In addition to directly applying provisions of the VA rating 
schedule, the Board has also considered various other 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered, including 38 C.F.R. § 3.321(b)(1), 
which provides procedures for assignment of an extraschedular 
evaluation. Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991). In this case, the Veteran has not shown that his 
service-connected PTSD or bilateral foot disorder have caused 
him marked interference with employment, meaning above and 
beyond that contemplated by his current schedular rating. The 
record indicates that the Veteran remains employed on a full-
time capacity. While he recently had to end involvement in a 
part-time job, there is still evidence of significant 
retained occupational capacity, notwithstanding that he is no 
longer employed in this previous job position. See Thun v. 
Peake, 22 Vet. App. 111, 114-15 (2008). The Veteran's 
service-connected disorders also have not necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell  v. Brown, 9 Vet. App. 237, 238-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a higher initial 
rating of 50 percent for PTSD and 70 percent rating since 
December 15, 2006, and then denying the claim for a higher 
initial rating than 10 percent for bilateral Morton's 
neuromas. To the extent any higher level of compensation is 
sought, the preponderance of the evidence is unfavorable, and 
hence the benefit-of-the-doubt doctrine is not applicable. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. 
Derwinski,  1 Vet. App. 49, 55 (1990).






ORDER

An initial rating higher than 10 percent for bilateral 
Morton's neuromas is denied.

A 50 percent initial rating for PTSD from March 22, 2004 to 
December 14, 2006 is granted, subject to the laws and 
regulations governing the payment of VA compensation.

A 70 percent rating for PTSD since December 15, 2006 is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


